Citation Nr: 1235965	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder or other acquired psychiatric disorder.

2.  Entitlement to service connection for post-traumatic stress disorder or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty from July 1974 to July 1976 as a cadet at the United States Military Academy (hereinafter: the USMA).  This active duty qualifies as active military service.  See 38 C.F.R. § 3.6 (b) (4).  

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied service connection for post-traumatic stress disorder (PTSD).

During a hearing before the undersigned Veterans Law Judge in June 2011, the Veteran submitted additional medical evidence.  The RO has not had the opportunity to review this new evidence; however, the Veteran has waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  In June 2004, the Board denied service connection for an acquired psychiatric disorder and properly notified the Veteran of that decision.  

2.  Evidence received since the June 2004 Board decision is new and material and raises a reasonable possibility of substantiating the claim. 

3.  A diagnosis of PTSD due to a noncombat stressor has been offered.

4.  Credible supporting evidence that the non-combat stressor occurred has been submitted. 


CONCLUSIONS OF LAW

1.  The June 2004 Board decision, which denied service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied service connection claim and claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting all benefits sought.  Accordingly, the duty to notify and the duty to assist need not be discussed.  

New and Material Evidence 

In June 2004, the Board denied service connection for any acquired psychiatric disorder.  The Veteran had sought service connection specifically for PTSD.  The pertinent evidence considered by the Board in June 2004 includes the Veteran's Service Treatment Reports, VA medical records, Vet Center medical records, private medical records, and a lay witness statement that corroborates the existence of a claimed PTSD stressor.  Whether a diagnosis of service-related PTSD should be given was in controversy, as most medical reports offered Axis I diagnoses other than service-related PTSD.  In its decision of June 2004, the Board assessed all of the evidence and made one material finding of fact: "The veteran does not have an acquired psychiatric disorder attributable to military service."

Unless the Veteran appeals a Board decision to the Court, or unless the Chairman of the Board orders reconsideration, Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Veteran did not appeal the June 2004 decision to the Court, and because the Board Chairman did not order reconsideration, the Board's June 2004 decision is final.

Where a claim has been finally disallowed, the law and regulations provide that if new and material evidence has been presented or secured, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  

In May 2009, the Veteran requested that his PTSD claim be reopened.  Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the last disallowance of this claim on any basis, in this case, since the Board decision dated in June 2004.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence submitted since the Board's June 2004 decision includes a May 2010-dated Vet Center clinical report, in the form of a "to whom it may concern" letter,  that clearly contain a diagnosis of PTSD due to a claimed in-service stressor.  This is new evidence, as it was not submitted prior to June 2004.  It is material evidence because it relates to the ultimate issue in this case, that is, service connection for PTSD.  Finally, because it is competent, it raises a reasonable possibility of substantiating the claim.  Its credibility need not be evaluated.  Credibility of the evidence is always presumed for purposes of reopening a claim.  Kutscherousky, supra.  

Thus, the evidence submitted since the final June 2004 Board decision is new and material as contemplated by 38 C.F.R. § 3.156(a) (2011).  The Board therefore must grant the application to reopen this service connection claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Service Connection

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor and the PTSD diagnosis itself is presumed to be in conformance with DSM-IV(r) standards.  Id, at 140.  Finally, the Court explained that DSM-IV(r) differs substantially from DSM-III in that the sufficiency of the PTSD stressor is more lenient.  Id, at 141.  

A private December 2005 psychological evaluation notes that the Veteran had been referred by VA vocational rehabilitation authorities for an evaluation for PTSD.  The report mentions the various diagnostic protocols that were followed and also reflects that the claimed PTSD stressor was a hazing incident or incidents at the USMA during the Veteran's first cadet year.  Specifically, the stressful incidents concerned ridicule, by upper classmen, for his short physical height.  The report offers Axis I diagnoses of PTSD, due to hazing, and of major depression.  The report does not associate major depression with active military service.  

The Board finds the above-mentioned medical report persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The next item of favorable medical evidence is a May 2010-dated Vet Center clinical report.  The report is in the form of a "to whom it may concern" letter that contains a diagnosis of PTSD due to hazing at the USMA.  The letter mentions that the Vet Center had been treating and documenting PTSD symptoms consistently since 1999.  A Vet Center health professional concluded that the Axis I diagnoses are chronic PTSD and non-psychotic major depression.  The Board finds this report persuasive, as it is based on accurate facts and supported by a rationale.  Nieves-Rodriguez, Reonal, both supra. 

In June 2011, the Veteran testified before the undersigned Veterans Law Judge that while an underclassman at the USMA he was told that he was a midget and was backed up against a wall while several cadets told him, one-by-one, why he was an inferior individual.  This activity continued for about half an hour until he collapsed and cried.  He testified that similar incidents occurred to him while at the USMA and that these incidents of hazing always focused on his small size.  He testified that he could not continue at the USMA and resigned at the end of his second year. 

The lay testimony is credible, competent, and persuasive.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the Veteran's memory has not been called into question, his testimony as to stressful events that occurred during active service nearly 40 years ago remains credible, competent, and persuasive.  

As mentioned above, where PTSD is based on a non-combat stressor, the existence of the non-combat stressor must be verified by an independent source.  A service comrade has supplied independent corroboration of the hazing incident that occurred at the USMA.  In November 1999, a fellow cadet submitted a signed statement claiming to have been an eye-witness to a hazing incident in which the Veteran was subjected to "complete humiliation solely based on his size."  This is satisfactory proof of the Veteran's personal involvement in this non-combat stressor.  Because a diagnosis of PTSD has been offered based on this event, there is sufficient evidence to grant the claim.  

After consideration of all the evidence of record, including the testimony, because a diagnosis of PTSD based on a verified non-combat stressor has been offered, the Board must grant the claim.  







ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


